MEMORANDUM OPINION
{¶ 1} On July 2, 2004, appellants, Omega Sea Manufacturing Corp., Dennis Crews, and Thomas Frakes, filed a notice of appeal from a June 4, 2004 judgment of the Lake County Court of Common Pleas. In that judgment, the trial court granted a permanent injunction in favor of appellee, Aquarium Systems, Inc., but delayed a ruling on attorney fees until a hearing was held. The hearing on attorney fees was initially scheduled for October 29, 2004, but has now been continued until August 26, 2005. The request for attorney fees was included as part of the original complaint.
 {¶ 2} It is well established that when attorney fees are requested in the complaint, there is no final appealable order until those fees have been addressed by the trial court unless the court utilizes Civ. R. 54(B) language. Ft. Frye TeachersAssn. v. Bd. of Edn. (1993), 87 Ohio App. 3d 840, 843; Trail v.Trail (Dec. 9, 1994), 11th Dist. No 94-L-094, 1994 WL 1662554.
 {¶ 3} In the case sub judice, the trial court has continued the hearing date for the attorney fees and did not use Civ. R. 54(B) language in its judgment entry. Accordingly, there is no final appealable order at this point in time. Hence, this court is without jurisdiction to hear these appeals.
 {¶ 4} Appeals dismissed.
Ford, P.J., Christley J., concur.